711 N.W.2d 304 (2006)
474 Mich. 1066
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Danny DUNLAP, Defendant-Appellant.
Docket No. 129027(26), COA No. 262643.
Supreme Court of Michigan.
February 27, 2006.
On order of the Court, the motion for reconsideration of this Court's order of October 31, 2005 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, J., would grant reconsideration and, on reconsideration, would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).